Citation Nr: 0939593	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  96-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for residuals of a right hand injury involving a fractured 
distal phalanx of the index finger with carpal tunnel 
syndrome and a scar.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1945 to July 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, that granted entitlement to 
service connection for a right hand injury, and assigned a 
noncompensable                  (0 percent) rating effective 
from November 16, 1994. In an August 1995 Hearing Officer 
decision, the RO recharacterized this, the Veteran's only 
service-connected disorder, as residuals of an injury to the 
right index finger and granted a 10 percent initial rating 
for a tender scar. Jurisdiction over this case was then 
transferred to the RO in St. Petersburg, Florida.

In April 1997, the Veteran testified at a hearing before 
Veterans Law Judge Mary Gallagher. In July 1997 and January 
1998, the Board remanded the Veteran's appeal for further 
evidentiary development.

In a March 2001 rating decision, the RO recharacterized the 
service-connected disability as residuals of a fracture right 
index distal phalanx with right carpal tunnel syndrome, with 
a scar, and assigned a 30 percent initial rating effective 
November 16, 1994. 

This matter is also on appeal from a March 2001 rating 
decision, wherein the RO denied a claim for a TDIU.

In November 2002, the Board remanded the appeal to provide 
the Veteran with a hearing he had requested. In March 2003, 
the Veteran testified at a hearing before Veterans Law Judge 
Dennis F. Chiappetta. The Board again remanded this case in 
August 2003, and November 2006. 

Presently, the Board will decide the claim for increased 
rating for residuals of a right hand injury. The claim for a 
TDIU is addressed in the REMAND portion of the decision below 
and is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of the Veteran's right hand injury involve, at 
most, moderate incomplete paralysis of the median nerve 
causing some pain, numbness, and loss of full range of 
motion. There are no separate compensable orthopedic or scar 
components of this service-connected right hand disorder. 


CONCLUSION OF LAW

A higher initial rating than 30 percent for residuals of a 
right hand injury involving a fractured distal phalanx of the 
index finger with carpal tunnel syndrome and a scar, is 
denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Veteran is appealing the initial disability rating 
assigned following the RO's January 1995 rating decision that 
granted service connection for residuals of a right hand 
injury. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."    See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO was not required to apprise the Veteran of the 
requirements of the VCAA as these would have pertained to the 
claim for an increased initial rating for residuals of a 
right hand disorder. In any event, the Veteran has been 
provided VCAA notice correspondence dated between September 
2002 and April 2008 and numerous Supplemental SOCs (SSOCs) 
which explained what evidence was required to substantiate 
the claim on appeal, and cited to the applicable laws and 
regulations.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has also undergone 
several VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided copies of additional 
private medical records, and several personal statements. The 
Veteran has testified during two separate Travel Board 
hearings. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 


Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.  See Fenderson, supra, at 125-26.

The RO has evaluated the Veteran's service-connected 
residuals of a right hand injury at the 30 percent level 
based upon neurological impairment, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, for moderate incomplete paralysis of 
the median nerve in a dominant extremity. 

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is defined as where the hand is inclined to the ulnar 
side, with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand; pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances. Complete paralysis 
warrants a 60 percent rating if affecting the minor 
extremity, and a 70 percent rating if the major extremity is 
involved. Where there is severe incomplete paralysis, this 
warrants a 40 percent rating for a minor extremity, and 50 
percent for a major extremity. Moderate incomplete paralysis 
corresponds to a 20 percent rating for a minor extremity, and 
30 percent for a major extremity. Mild incomplete paralysis 
warrants a 10 percent rating for both a minor and major 
extremity. Generally, neurological disorders are ordinarily 
to be rated in proportion to the impairment of motor, sensory 
or mental function. In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.   38 
C.F.R. § 4.120. 
 
A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree. 
 
The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The Veteran underwent a VA Compensation and Pension 
examination in July 1995. He reported that following the 
injury to his right hand in service from an exploding 
grenade, he now had symptoms of hand spasms, cramps, swelling 
and pain in the index finger. It was observed that during 
service the explosion had caused severance of the index 
finger from the right hand and that it was sutured back into 
place. There was no full recovery, as the hand remained numb, 
right index finger function remained poor, and the Veteran 
could not make a fist or bend the right index finger except 
for the first phalanx. On examination the right hand was 
slightly atrophied. The fist was poor and the index finger 
did not approximate the fist area. There was right hand 
weakness and numbness. The diagnosis was injury to the entire 
right hand with functional loss of the index finger. 

The report of a February 1997 VA outpatient record indicated 
an assessment of degenerative joint disease of the right 
hand. A May 1997 VA EMG nerve study showed findings 
consistent with very mild median nerve entrapment, and right 
carpal tunnel syndrome, sensory demyelinating only. 

Upon a September 1997 VA examination of the hand and fingers, 
the Veteran stated he was unable to work as a graphic artist 
because of the injury he sustained to his right hand. 
Objective findings revealed a 50 percent loss of motion of 
the DIP (distal interphalangeal), PIP (proximal 
interphalangeal) and MP (metatarsophalangeal) joints of the 
right index finger in flexion. There was full extension. The 
Veteran was able to approximate the tip of his right index 
finger to within only 2 inches of the palmar crease. He had 
decreased sensation in the distal phalanx and index finger. 
The remainder of the hand showed normal range of motion of 
the fingers and no sensory deficits. The diagnosis was 
scarring, right index finger; and metatarsophalangeal (MP), 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints with sensory deficit, distal phalanx of the 
right index finger.

On a March 1998 orthopedic examination, physical examination 
revealed loss of PIP and DIP motion of approximately 40 
degrees of each joint, and MP loss of motion of 20 degrees. 
There was full extension of the finger. The Veteran was 
unable to reach the palmar crease with the tip of his finger 
and lacked about 2 inches of distance in that maneuver. There 
was decreased sensation to pinprick in the distal phalanx of 
the index finger, primarily with some sensory deficits in the 
middle and proximal phalanx. There was a scar in the index 
finger encompassing the radial palmar area that was linear, 
nontender, not raised, nonadherent, and without ulceration. 
The examiner diagnosed a contracture of the PIP, DIP and MP 
joints of the index finger, and sensory deficit in the distal 
phalanx of the index finger. 

On a December 1998 neurology examination the Veteran had 
positive Tinel's and Phalen's signs on the right side with 
right median nerve sensory loss. The impression was a right 
carpal tunnel syndrome, probably a late sequelae of                 
in-service injury. The sensory loss and mechanical findings 
were confirmatory of that diagnosis. 

A February 1999 examination of the hands and fingers yielded 
findings essentially identical to those obtained on the March 
1998 orthopedic examination.

The next relevant examination for rating purposes is the 
Veteran's January 2006 examination of the hand and fingers. 
The Veteran's primary complaint was that he experienced sharp 
pains and paresthesias in his right hand, and had difficulty 
holding objects and with fine movements. Physical examination 
showed that he lacked flexion of the MP, PIP and DIP joints 
of the right index finger, and had only 5 degrees flexion in 
each of these joints. There was full extension in all joints 
of the finger, and full flexion in all joints in the middle, 
ring and pinky fingers. There was good thumb to pinky pinch. 
Range of motion in the wrist was 80 degrees flexion,  50 
degrees dorsiflexion, 80 degrees pronation, and 70 degrees 
supination. There was pain on flexion of the fingers with 
radiation up to the wrist and to the forearm. There was no 
pain on repetitive use, or signs of fatigability, weakness, 
or incoordination in the joints involved. There was no 
atrophy of the muscles of the right arm nor any weakness. A 
positive Tinel's sign of the median nerve was present at the 
wrist with very uncomfortable sharp pain radiating to the 
middle finger. The diagnosis was residual joint impairment of 
the MP, IP and DIP joints of the index finger and thumb.

On a January 2006 VA neurological examination, the right hand 
had no obvious scar present on the right finger. There was 
hyperalgia to pinprick and pressure on the right index 
finger, and weakness in flexion of this finger. Tinel's sign 
was negative at both wrists. The hyperalgia of the index 
finger (median nerve) and negative Tinel's sign at the wrist 
made it unlikely that the Veteran had a carpal tunnel 
syndrome. However, an EMG showed findings consistent with 
that same diagnosis. The impression was of carpal tunnel 
syndrome, with median neuropathy at the right carpal tunnel 
and ulnar neuropathy at the right elbow.  

The Veteran underwent a comprehensive VA examination again in 
July 2009. Examination of the hand, thumb and fingers 
revealed that there was a reported overall decrease in hand 
strength and dexterity, with limited motion, weakness and 
stiffness in all fingers except the thumb. Range of motion of 
the fingers of the right hand was generally normal, with the 
exception of a more than 2 inch gap between the index finger 
and proximal transverse crease of the hand on maximal flexion 
of the finger, and similar 2 inch gap involving the long 
finger, and a less than 1 inch gap between the thumb pad and 
fingers. There was no ankylosis. There was global decreased 
strength of the entire hand on pushing, pulling and twisting. 
There was globally decreased dexterity of the entire hand on 
probing, writing, twisting and touching. The Veteran was 
unable to button and unbutton a shirt with the right hand, 
and had very clumsy handwriting and handshake. An x-ray of 
the hand showed some degenerative changes, with the remainder 
of the osseous structures essentially within normal limits. 
The diagnosis was residuals of right index finger injury with 
decreased range of motion and loss of dexterity and strength; 
and post-traumatic arthritis of the right hand. The effects 
of the condition on usual daily activities were listed as 
mild impact upon exercise, sports, and recreation; moderate 
impact upon chores, feeding, dressing, toileting and 
grooming. 
The portion of the examination involving the joints indicated 
that the Veteran described pain in the right wrist over the 
median nerve canal, without wrist deformity, giving way, 
instability, stiffness, incoordination, locking episodes, or 
effusion. There were no constitutional symptoms of arthritis. 
An assistive device of a brace was used always. On physical 
examination there was no evidence of abnormal weight bearing, 
loss of bone, or inflammatory arthritis. General joint 
findings were wrist tenderness and weakness. Range of motion 
was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 45 degrees, and ulnar deviation to 25 
degrees. An MRI of the wrist was consistent with a history of 
wrist pain in the presence of the small corticated ossicle. A 
multisequence MRI showed medial subluxation of the extensor 
carpi ulnaris tendon. The diagnosis was of a normal right 
wrist joint. There was weakness and tenderness found on 
examination that was secondary to carpal tunnel syndrome with 
median nerve neuropathy. 

The neurological portion of the examination indicated that 
the Veteran had been diagnosed with median nerve entrapment 
neuropathy at the right wrist and ulnar nerve entrapment 
neuropathy at the right elbow, and now complained of 
persistent numbness of the right hand and fingers with 
weakness, decreased dexterity and recurrent shooting pain of 
the right arm up to the shoulder. The course since onset was 
considered progressively worse. Strength testing showed 
moderate weakness of the right hand. Muscle tone and bulk 
were normal. Light touch, pin prick and vibratory sense all 
were abnormal on the right hand except the thumb. Position 
sense was normal, cranial nerves were intact, and reflexes 
and cerebellar exam were normal. EMG testing indicated median 
neuropathy at the right carpal tunnel, and ulnar neuropathy 
at the right elbow. The diagnosis was median nerve entrapment 
neuropathy, right wrist; ulnar nerve entrapment neuropathy, 
right elbow. The effects of the condition on usual daily 
activities were listed as mild to moderate, with the only 
severe effect being in participation in sports. 

The portion of the examination concerning scars indicated 
that there was a scar on the right index finger, distal 
phalanx. The etiology was the shrapnel fragmentation wound 
from 1950. There was no reported skin breakdown over the scar 
or pain.   On physical examination the scar was 0.2 by 1.0 
cm. The scar was not painful, had no signs of skin breakdown, 
was superficial, and had no inflammation, edema or keloid 
formation. There was no limitation motion, ulceration or 
disabling effects. The diagnosis was right index finger scar 
with no residuals. 

Based upon the preceding findings in view of the applicable 
rating criteria,                 the Board has determined 
that a 30 percent rating remains the proper evaluation for 
the Veteran's service-connected residuals of a right hand 
injury. As the basis upon which the RO has evaluated this 
disorder thus far has been under Diagnostic Code 8515 for 
incomplete paralysis of the median nerve, the focus initially 
will be upon neurological impairment associated with service-
connected disability. In order to warrant the next higher 50 
percent rating, there must manifest evidence of severe 
incomplete paralysis of the median nerve. See 38 C.F.R. § 
4.124a, Diagnostic Code 8515. 

Here, the primary source of evaluative information consists 
of more recent VA examinations, particularly as the Veteran's 
right hand symptoms are not alleged or shown to have improved 
over time. There is some anomaly in examination findings in 
that the initial examinations in the mid-1990s show the most 
pronounced severity. Given the greater scope and more 
contemporaneous nature of 2006 and 2009 VA examinations, 
these should receive primary consideration. See 38 C.F.R. § 
4.2 ("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994). The earlier 
examination findings must still be noted to the extent 
showing relevant ratable symptomatology.

The evidence of record pertaining to motor function of the 
right hand demonstrates difficulty holding objects and with 
fine movements (as noted on the January 2006 examination), 
and similar complaints involving several functional tasks (as 
indicated on the 2009 examination). Loss in full range of 
motion as found in 2006 was limited in the index finger to 5 
degrees flexion, but range of motion otherwise was normal in 
flexion and extension for the rest of the right hand fingers. 
The July 2009 VA range of motion studies were generally 
normal, other than palmar crease loss of approximately two 
inches with the index and long fingers, but without signs of 
ankylosis. 

Meanwhile, as observed in January 2006 there was no atrophy 
of the muscles of          the right arm or any weakness. The 
2009 examination did show global decreased strength and 
dexterity of the entire hand on pushing, pulling and 
twisting. When estimating the effects of the Veteran's 
condition on daily life, however, this was listed at in the 
mild to moderate range. 

Reviewed closely, the preceding evidence on the balance does 
not show a severe level of disability. The Veteran retained 
normal or near-normal range of motion in several areas, other 
than motion at the index finger at the site of the original 
injury during his service. Muscle atrophy was not present on 
2006 or 2009 VA examinations. There was loss of strength and 
dexterity, however, by all indication this did not result in 
apparent severe functional limitation. There is also absent 
symptoms associated with complete paralysis of the median 
nerve, even at the reduced level of incomplete paralysis, 
such as hand inclined to the ulnar side; atrophy of muscles 
of the thenar eminence and thumb in the plane of hand; 
pronation incomplete and defective; inability to make a fist; 
and/or index and middle fingers remaining extended. It has 
been considered that a July 1995 VA examination showed 
amongst other symptoms right hand weakness and numbness, and 
functional loss of the index finger. However, the recent VA 
examination findings present more detailed studies, and 
represent a more accurate portrayal of service-connected 
disability. In these recent findings there was some residual 
functional capacity of the right index finger, and lesser 
impairment of the remaining digits, and there is no reason to 
suggest any material improvement in the course of service-
connected disability since the earliest examinations. Rather, 
the more recent examinations appear more accurate. For 
similar reasons, the March 1998 examination results showing 
near 50 percent lost motion in each right hand digit is not 
dispositive, compared to subsequent studies indicating more 
normal findings. 

The medical evidence pertaining to sensory manifestations of 
a service-connected right hand disorder supports no more than 
a moderate level of severity. On the January 2006 VA 
neurological examination there was hyperalgia to pinprick and 
pressure on the right index finger. However, Tinel's sign was 
negative at both wrists. These objective findings did not 
suggest carpal tunnel syndrome.                      A 
diagnosis of the same was confirmed only after a scheduled 
EMG test. Then in 2009 the Veteran was found to have 
persistent numbness of the right hand, recurrent shooting 
pain of the right arm, and moderate weakness. Sensation was 
abnormal on the right hand except the thumb. The diagnosis 
was median and ulnar nerve entrapment neuropathy. Once again, 
though, the functional impact was estimated at generally in 
the mild to moderate range affecting daily life activities. 

Regardless of whether the condition is described as carpal 
tunnel syndrome or loss of full neurological functioning, the 
foregoing evidence does not indicate that the Veteran's 
service-connected residuals of a fracture to the right upper 
extremity result in a severe level of impairment. The 
diagnosis of carpal tunnel syndrome itself was initially 
questioned based upon objective observation, and only later 
confirmed by electrodiagnostic testing. In each instance 
where the VA examiner provided an actual estimate of 
severity, this was at no more than the moderate range. There 
is again also no indication of the characteristic signs and 
symptoms of complete paralysis, or anything approximating 
this, as set forth under Diagnostic Code 8515. 

Therefore, it is concluded that the requirements for 
assignment of a higher, 50 percent, rating under Diagnostic 
Code 8515 are not met, as the Veteran has right hand 
functional capacity equivalent to no worse than a moderate 
level. 

While there remains indication from the medical evidence of 
degenerative arthritis affecting the right hand with some 
consequent limitation of motion, the existence of limitation 
of motion itself is directly contemplated by the existing 
rating criteria under Diagnostic Code 8515 for median nerve 
impairment. Absent a clearly distinguishable orthopedic 
syndrome from median nerve impairment, rating limitation of 
motion twice under both orthopedic and neurological 
categorizations is precluded under VA law. See 38 C.F.R. § 
4.14 (providing that under VA's            "anti-pyramiding 
rule," the evaluation of the same manifestation under 
different diagnoses is to be avoided). See also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). In any event, the highest assignable 
rating based on orthopedic limitation of mobility alone would 
consist of a 10 percent evaluation for limitation of motion 
of the index finger, under 38 C.F.R. § 4.71a, Diagnostic Code 
5229, the maximum available rating under that diagnostic 
code. 

There is likewise no ratable impairment attributable to the 
scar on the index finger of the right hand. For instance, the 
scar does not have the surface area dimensions to warrant a 
compensable rating under provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 or 7802. There is no presence of scar 
instability, evaluated under Diagnostic Code 7803. Nor is the 
scar painful to warrant application of Diagnostic Code 7804, 
or involve any limitation of function as would be evaluated 
pursuant to Diagnostic Code 7805. 

Accordingly, the current 30 percent rating assigned for the 
residuals of a right hand injury involving a fractured distal 
phalanx of the index finger with carpal tunnel syndrome, and 
a scar, remains the highest available evaluation under the VA 
rating schedule.  The Board has contemplated whether higher, 
staged ratings were warranted at any time during the appeal 
period.  See Fenderson, supra.  In this case, however, the 
Veteran's service-connected symptoms appear relatively the 
same throughout the appeal period, and staged ratings are not 
in order.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Board 
reserves a more detailed discussion of the impact of service-
connected disability upon employability to the remand section 
below, detailing the state of the current claim for a TDIU. 
However, that said, there is no indication that the Veteran 
would be precluded from more sedentary forms of employment 
that did not require constant unrestricted functional use of 
the right hand. Notably, the carpal tunnel syndrome found to 
be associated with service-connected disability does not 
limit or preclude function of the wrist or elbow, apart from 
the function of the right hand itself. The Veteran's service-
connected right hand disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying the claim 
for an increased rating for residuals of a right hand injury. 
The preponderance of the evidence is unfavorable on the 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An initial rating in excess of 30 percent for residuals of a 
right hand injury involving a fractured distal phalanx of the 
index finger with carpal tunnel syndrome and a scar is 
denied.


REMAND

The medical evidence currently sets forth two inconsistent 
opinions regarding whether or not the Veteran's service-
connected disability prevents him from obtaining and 
maintaining employment.  These two competing opinions are 
found in the report of the July 2009 VA examination.  At one 
point, it is noted in the report of the July 2009 VA 
examination pertaining to the hand, fingers and thumb that 
the residuals of the injury "would prevent this veteran from 
engaging in physical and sedentary employment".  See July 
2009 examination report, page 4. During an attendant 
neurological examination focused primarily on carpal tunnel 
syndrome, however, the examiner opined that the service-
connected condition "will interfere with this veteran's 
ability to engage in either physical or sedentary 
employment."  See July 2009 examination report, page 10.

The Board points out that the two opinions are clearly 
inconsistent. Furthermore, as there was no rationale provided 
for either determination, there is no basis to consider one 
as more probative in this instance.

Consequently, the Board is remanding this matter involving 
the TDIU to obtain a supplemental opinion from the July 2009 
VA examiner stating the degree to which the Veteran's 
service-connected right hand disorder has affected his 
occupational functioning. See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). 

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of              July 2009, and 
request a supplemental opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disability prevents him for obtaining and 
maintaining employment. In so doing, the 
VA examiner should attempt to resolve the 
above noted discrepancy between statements 
in the July 2009 VA examination as to 
whether employment was precluded, or 
merely limited due to service-connected 
disability. A clear rationale should be 
stated for all conclusions reached. 

Provided that the July 2009 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen him previously, and that addresses 
the inquiries set forth above regarding 
employability in view of service-connected 
disability. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to a TDIU based 
upon all additional evidence received. If 
the benefit sought is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before  
the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________                                             
_______________________
DENNIS F. CHIAPPETTA                                             
MARY GALLAGHER
Veterans Law Judge                                                         
Veterans Law Judge
Board of Veterans' Appeals                                             
Board of Veterans' Appeals




________________________
                                                 WAYNE M. 
BRAEUER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


